                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CURWOOD-LEWIS PRICE,

               Plaintiff,                                    Case Number 14-14481
v.                                                           Honorable David M. Lawson

ANDY DILLON, JOHN E. NIXON, CATHY
M. GARRETT, and RUTH JOHNSON,

               Defendants.
                                                /

   ORDER DENYING PLAINTIFF’S MOTIONS FOR PROTECTIVE ORDER, TO
 COMPEL APPEARANCE OF WITNESS, FOR IN CAMERA REVIEW, AND TO FILE
                      EXHIBITS UNDER SEAL

       On February 7, 2019, the plaintiff filed three motions for various relief and a motion to file

exhibits under seal. The plaintiff requests that the Court enter a protective order to preserve the

confidentiality of certain sensitive information and compel the attendance of two witnesses at the

in camera review of certain “withheld documents” and “sealed exhibits” that he separately seeks.

The Court entered an opinion and order dismissing the plaintiff’s complaint under 28 U.S.C. §

1915(g) on January 30, 2015. Because this case is closed, there is no information to protect and

no reason to compel the appearances of any witnesses. The Court similarly is not persuaded that

the plaintiff is entitled to in camera review based on the grounds presented. The plaintiff also has

not identified a compelling reason to file his exhibits under seal. See Shane Group, Inc. v. Blue

Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (cautioning that “[o]nly the most

compelling reasons can justify non-disclosure of judicial records.”) (citation omitted). The

plaintiff’s motions therefore will be denied.

       Accordingly, it is ORDERED that the plaintiff’s motions for protective order (ECF No.

24), to compel appearance of witness (ECF No. 25), for in camera review (ECF No. 26), and to
file exhibits under seal (ECF No. 27) are DENIED. If the plaintiff chooses to file the exhibits, he

must appropriately redact personally identifiable information in accordance with the e-

Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, and Federal Rule of Civil

Procedure 5.2.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: February 15, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first class U.S. mail on February 15, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                        -2-
